Title: To Thomas Jefferson from Barnabas Bidwell, 28 July 1806
From: Bidwell, Barnabas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Stockbridge, July 28th 1806.
                        
                        Your obliging letter of July 5th. has remained thus long unacknowledged from other causes than disrepsect or
                            insensibility.
                        It gave me pleasure to learn that information from London continues to furnish hopes of a favourable
                            termination of our British negociations. A treaty seems to be generally expected. Many of our friends, in my opinion, have
                            expected too much from it. I have taken the liberty to caution some of the most influential Republicans of this State
                            against indulging too high expectations, lest they should themselves be disappointed, & contribute to a general
                            disappointment, in the result. Although we believe what we wish, & though nations, like individuals, are disposed to
                            view their own side of any controversy with selfish partiality; yet, I believe, the American People can be made to see,
                            that, as there are real collisions of interest between the two nations, there must be some points conceded on our part, as
                            well as on the part of Great Britain; otherwise an accommodation would be impossible. Concerning the value of objects,
                            which may respectively be secured or yielded, in the treaty, there is room for an honest diversity of opinions; and our
                            vigilant Adversaries will not fail to add the whole force of misrepresentation & prejudice. One of the most sagacious
                            Federalists of New England, a few weeks ago, observed to me, “The present administration, having the benefit of one
                            British treaty & the discussions attending it, and of twelve years experience, ought now to make a better one than the
                            former. But they will commit some mistakes. Commerce is a complicated subject. The British nation & government have more
                            practical acquaintance with it, than ours, & will, probably, gain some advantage in the details. There will be some
                            unfavourable, or certainly unpopular points. And, after having decried the former administration for a federal British treaty, you cannot surely blame us for attempting a retalliation, in case of a Republican British treaty.” Such an opposition will be a matter of course, & must be firmly & fairly met by
                            the Republicans.
                        You are doubtless right, Sir, in expecting that if a treaty shall be formed relative to the purchase of
                            Florida, & the adjustment of our differences with Spain, it will be attacked by our old opponents, the Federalists, &
                            their new allies. So much has been said & done, to irritate the Spanish & French governments, & defeat this
                            negociation, that the public expectation, on the subject, is not very sanguine. An opinion is considerably prevalent here,
                            among those who really wish for the acquisition of the Floridas, that, if practicable, a relinquishment of some part of
                            our claim to territory beyond the Mississippi, for an equivalent consideration, in the purchase of the Spanish
                            territories, on this side, would give more general Satisfaction, than a stipulation to pay the whole price in money. Such
                            an arrangement, were it attainable, would be popular with many, perhaps most of the eastern Republicans, who think it an
                            object of great national importance to possess so much only, on the west side of the Mississippi, as to secure us in the
                            exclusive possession of that river, comprehending its waters, banks, harbours, navigation, commerce & revenue. How far
                            this sentiment has resulted from local feelings, I will not presume to decide.
                        Since my letter, written in June, I have conferred with a number of the principal Republicans in this
                            District, who have represented, in terms not easily to be resisted, that, if I should decline a re-election to Congress,
                            they must insist on my going again into the legislature of this State, but that they had determined to support me again
                            for Congress. The result is that I have concluded to be passive, and acquiesce in their determination.
                        I wish it to be understood that my inclination to retire from Congress was not the effect of dissatisfaction
                            or discouragement, but a regard to my own ease & interest & the just claims of a beloved family.
                        The confidence, Sir, with which you have honoured me, in your flattering communication, has excited a
                            sensibility beyond my power to express. I am constrained to say, you appear to expect more from my exertions, as a member
                            of the House of Representatives, than it will be in my power to perform. The cant of back-stairs influence has no terrors;
                            but there are obstacles in my way. In every legislature, the introduction, progress & conclusion of business depend
                            much upon committees; and, in the House of Representatives of the U.S, more than in any other legislative body within my
                            knowledge, the business referred to Committees, & reported on by them, is, by usage and common consent, controlled by
                            their chairman. As the Speaker, according to the standing rules of the House, has the appointment of Committees, he has it
                            in his power to place whom he pleases in the foreground, and whom he pleases, in the back-ground, and thus, in some
                            measure, affect their agency in the transactions of the House. From the connections and attachments of the present
                            Speaker, I have, at least, no reason to expect to be very favourably considered, in his distributions of committee
                            business. This circumstance, with others, of more importance, which I forbear to mention, but of which I am deeply
                            sensible, will prevent my acting a very conspicuous part. So far, however, as industry & moderate abilities may be
                            relied on, I shall feel it a duty to be attentive to the business of the House; &, having the satisfaction of a cordial
                            concurrence with the principles & measures of the Executive Administration, generally, it will be my happiness to give
                            them the feeble aid of my support, both in & out of the House. 
                  With great respect, I am, Sir, your friend &
                            humble Servant,
                        
                            Barnabas Bidwell
                            
                        
                    